DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Reference Character “1201” has been used to designate both the “first distal aspect” and the “second distal aspect” of the pillar and Reference Character “1301” has been used to designate both the “first distal aspect” and “second distal aspect” of the base.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the ribs" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger (US 20140265174 A1 I) in view of Gyr (US 20180214765 A1 I). Regarding Claim 1, Rosenberger teaches the first, second, and fourth elements of the claim (hereafter (1a), (1b), and (1d), respectively) but does not teach the third element of the claim (hereafter (1c)). Gyr teaches (1c). Rosenberger teaches


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Rosenberger)
	(1b), a pillar comprising an oblong shape having a top aspect, the top aspect configured to interconnect with the bottom aspect of the deck (Figures 1 and 2, below)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Rosenberger)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Rosenberger)
	(1d), a base having a top aspect configured to interconnect with the bottom aspect of the pillar, wherein the pillar is disposed between the deck and the base when the snowskating apparatus is assembled (Paragraph 0041: “…the board body 20 is constructed of a top body portion 90 and a bottom body portion 92, and wherein the plurality of ribs 60 extend downwardly from the top body portion 92 of the sports board 10. In this embodiment, the top body portion 90 and the bottom body portion 92 may be attached together to form a single unit.”).
As indicated above, Rosenberger teaches (1a), (1b), and (1d) but does not teach (1c). Gyr teaches
(1c), the pillar further comprising an external longitudinal surface, the external longitudinal surface of the pillar tapering inward from a bottom aspect of the pillar toward the top aspect of the pillar (Figure 38, below; Paragraph 0099: “A resilient layer can be positioned on either side of the base connector. FIG. 38 shows a narrower version, suitable for snowskates.”). 
	

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Gyr)
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the snowskating apparatus of Rosenberg to provide an inwardly tapering feature as taught by Gyr. Doing so would allow for “further tuning of board dynamics, as a certain amount of flex…at the edges of the base is advantageous in some conditions.” as recognized by Gyr (Paragraph 0099). Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).	
Regarding Claim 2, Rosenberger teaches that the base further comprises a first distal aspect and a second distal aspect; and the distal aspects of the base taper upward (Rosenberger Figure 1, above; Paragraph 0053: “…it may be further formed by bending, rolling, or other means known to those skilled in the art for introducing an upturning (or downturning) of the front end 28 or the back end 30…An example of an upturned front end 28 and upturned back end 30 may be seen in the embodiment of FIGS. 1-4. The particular shape, degree of bending, or other shaping may vary as desired by the board designer.”).

Regarding Claim 4, Rosenberger teaches at least one tube extending from a bottom aspect of the pillar to the top aspect of the pillar (Figure 1, Reference Character 50, above; Paragraph 0033: “In this embodiment, the binding attachment structure 50 may be threaded holes for mounting bindings to the sports board 10; however, any manner of binding attachment structure 50 may be used. While FIGS. 1-4 illustrate one embodiment of the binding attachment structure 50, those skilled in the art may devise alternative embodiments, and these alternative or equivalent are considered within the scope of the present invention.”).
Regarding Claim 5, Rosenberger teaches a plurality of tubes extending from a bottom aspect of the pillar to the top aspect of the pillar (see Claim 4, above).
	Regarding Claim 8, Rosenberger teaches that the pillar further comprises an internal thin-wall structure, the internal thin-wall structure interconnected with sidewalls of the pillar, and the internal thin-wall structure interconnected with the plurality of tubes (Rosenberg Figure 1, Reference Characters 50 and 60, above; Paragraph 0051: “Ribs 60 are then drawn which connect the geometric elements of the cross-sections in a smooth or faired manner. The result is a board geometry containing ribs 60 as shown in FIGS. 1-4.”).

	Regarding Claim 11, Rosenberg teaches that the pillar further comprises an internal thin-wall structure, the internal thin-wall structure interconnected with sidewalls of the pillar; and the pillar further comprising negative space disposed between the ribs of the internal thin-wall structure (Rosenberg Figure 1),
Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger (US 20140265174 A1 I) in view of Gyr (US 20180214765 A1 I) and further in view of Peller (US 5233967 A I). Regarding Claim 6, the combination of Rosenberger and Gyr teaches a snowskating apparatus but does not teach posts connected to the top aspect of the base. Peller teaches a plurality of posts interconnected to the top aspect of the base, the posts extending away from the base and the posts configured to align with and insert into the tubes of the pillar (Peller Figure 5, Reference Characters 32 and 34 plus indicated post extending from 32, below). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Peller Figure 5)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the snowskating apparatus of Rosenberg to incorporate posts extending from the base as taught by Peller. While Peller shows posts (as indicated; sideways orientation instead of vertical) but does not explicitly show tubes that would be in item 34, the tubes are either present and not shown (as indicated by the centerline extending from bolt 59 through element 34, item 34 being analogous to the “pillar”) or would be present if the outside diameter of 34 was larger. Note that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR 
Regarding Claim 7, the combination of Rosenberger and Gyr teaches a snowskating apparatus but does not teach apertures in the deck aligned with the posts. Peller teaches apertures extending from the top aspect of the deck to the bottom aspect of the deck, the apertures configured to align with the posts of the base, wherein the snowskating apparatus is assembled using fasteners disposed through the apertures of the deck and interconnected with the posts of the base, thereby assembling the pillar between the base and the deck (Peller Figure 5, Posts (as indicated), Reference Characters 36 and 59, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the snowskating apparatus of Rosenberg to incorporate apertures that penetrate the top “deck” as taught by Peller. Failure to do so would prevent the use of fasteners to connect the deck to the posts. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Regarding Claim 15, Rosenberg teaches claim elements 1, 2, 3, 6, 7, 9, and 10 (hereafter (15a), (15b), 15c), (15f), (15g), (15i), and (15j), respectively but does not teach claim elements 4, 5, 8, and 11 (hereafter (15d), (15e), (15h), and (15k). Gyr teaches (15d) and (15e); the combination of Rosenberg and Gyr in view of Peller teaches (15h) and (15k). Rosenberg teaches
(15a), a deck comprising an oblong shape having a top aspect, a bottom aspect, and thickness of about 12.7mm (0.5 in) (see Claim Element (1a), above; Rosenberger Figures 2 and 3, above; Paragraph 0032: “…the board body 20 may be between 1.0-5.0 mm thick, and may 
(15b), pillar comprising an oblong shape having a top aspect surface (see Claim Element (1b), above.)
(15c), the top aspect configured to interconnect with the bottom aspect of the deck (see Claim Element (1b), above).
(15f), the pillar further comprising an internal thin-wall structure with a plurality of tubes interconnected thereto (see Claim 8, above).
(15g), a base having a top aspect configured to interconnect with the bottom aspect of the pillar (see Claim Element (1d), above).
(15i), the base further comprising a first distal aspect and a second distal aspect, the distal aspects of the base taper distally toward the bottom aspect of the deck (see Claim 2 above).
(15j), the base further comprising a longitudinal edge surface that is substantially contiguous with the longitudinal surface of the pillar (see Claim 3).
As indicated above, Rosenberg teaches (15a), (15b), (15c), (15f), (15g), (15i), and (15j) but does not teach (15d) or (15e). Rosenberg in view of Gyr teaches
(15d), the pillar further comprising an external longitudinal surface (see Claim Element (1c), above).
(15e), the external longitudinal surface of the pillar tapering inward from a bottom aspect of the pillar toward the top aspect of the pillar (see Claim Element (1c), above).
As indicated above, Rosenberg teaches (15a), (15b), (15c), (15f), (15g), (15i), and (15j) but does not teach (15h) or (15k). The combination of Rosenberg and Gyr in view of Peller teaches

(15k), the snowskating apparatus is assembled using fasteners disposed through the apertures of the deck and into the posts of the base, thereby compressing the pillar between the base and the deck (see Claim 7, above).
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger (US 20140265174 A1 I) in view of Gyr (US 20180214765 A1 I), and further in view of Peller (US 5233967 A I), and further in view of Kim (US 20160114240 A1 I). Regarding Claim 10, the combination of Rosenberger, Gyr, and Peller teaches a snowskating apparatus but does not teach a recess on the base that interconnects with the pillar. Kim teaches that the top aspect of the base further comprises a recess configured to receive, and interconnect with the internal thin-wall structure of the pillar (Figures 3 and 5, Reference Characters 30 and 31, below; Paragraph 0030: “…a lowermost deck plate of the deck plates constituting the deck body A, which will be in contact with the snow surface during snowboarding, is integrally provided with an upwardly protruding coupling strip 31 around an edge thereof as shown in FIG. 5”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the snowskating apparatus of Rosenberg to incorporate a recess on the top of the base as taught by Kim. Doing so would prevent the base “from being accidently disassembled…during snowboarding” as recognized by Kim (Paragraph 0030).


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Kim)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Kim)

	(12a), the top aspect of the base further comprises a recess configured to receive, and interconnect with the internal thin-wall structure of the pillar (see Claim 10, above). 
As indicated above, Kim teaches (12a) but does not teach (12b). Peller teaches
	(12b), the posts are configured to pass through the internal thin-wall structure of the pillar (Peller Figure 5, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the snowskating apparatus of Rosenberg and Gyr to incorporate posts as taught by Peller. While Peller does not explicitly teach passing through a thin-wall structure, the posts (as indicated; sideways orientation instead of vertical), would be capable of passing through components of a plurality of designs. Note that a simple substitution of one known element for another to obtain predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, B.).
Regarding Claim 13, the combination of Rosenberg and Gyr teaches a snowskating apparatus but does not teach apertures in the deck that align with the posts. Peller teaches that the deck further comprises apertures extending from the top aspect of the deck to the bottom aspect of the deck, the apertures configured to align with the posts of the base, wherein the snowskating apparatus is assembled using fasteners disposed through the apertures of the deck and interconnected with the posts of the base, thereby assembling the pillar between the base and the deck (see Claim 7, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618